Case 6:21-cv-00698-PGB-DCI Document 48 Filed 08/20/21 Page 1 of 13 PageID 397




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION


LEGACY ENTERTAINMENT &
ARTS FOUNDATION, INC.,
FICTITIOUS PLAINTIFF 1,
LAWANNA GELZER, BLACK
LIVES MATTER TAMPA, LLC
and COMMUNITY
EMPOWERMENT PROJECT,
INC.,

                    Plaintiffs,

v.                                               Case No: 6:21-cv-698-PGB-DCI

JOHN WILLIAM MINA,
RONALD DION DESANTIS and
ASHLEY BROOKE MOODY,

                    Defendants.
                                       /

                                      ORDER

      This cause comes before the Court on Defendants John Mina, Ashley Moody,

and Ronald DeSantis’s (collectively, “Defendants”) respective Motions to

Dismiss (the “Motions” (Docs. 25, 32, 33)). Plaintiffs responded in opposition.

(Doc. 41). The Motions are due to be granted.

I.    BACKGROUND

      On April 19, 2021, Governor DeSantis signed the “Combatting Public

Disorder Act” (the “Act” or “Statute”) into law, and it took effect immediately.

(Doc. 5, ¶ 15). The Act amended the Florida Statutes and, in pertinent part, codified

definitions for rioting, aggravated rioting, and inciting a riot:
Case 6:21-cv-00698-PGB-DCI Document 48 Filed 08/20/21 Page 2 of 13 PageID 398




           (2) A person commits a riot if he or she willfully participates in a
           violent public disturbance involving an assembly of three or more
           persons, acting with a common intent to assist each other in violent
           and disorderly conduct, resulting in: (a) Injury to another person; (b)
           Damage to property; or (c) Imminent danger of injury to another
           person or damage to property. . .

           (3) A person commits aggravated rioting if, in the course of
           committing a riot, he or she: (a) Participates with 25 or more other
           persons; (b) Causes great bodily harm to a person not participating
           in the riot; (c) Causes property damage in excess of $5,000; (d)
           Displays, uses, threatens to use, or attempts to use a deadly weapon;
           or (e) By force, or threat of force, endangers the safe movement of a
           vehicle traveling on a public street, highway, or road. . .

           (4) A person commits inciting a riot if he or she willfully incites
           another person to participate in a riot, resulting in a riot or imminent
           danger of a riot. . .

           (7) This section does not prohibit constitutionally protected activity
           such as a peaceful protest.

FLA. STAT. § 870.01.

       Plaintiffs are three nonprofit organizations and an individual who planned

to hold “peaceful 1 demonstrations honoring George Floyd and other victims of

racism and police brutality.” (Id. ¶¶ 29–30) The demonstrations were scheduled

for April 24 and May 15, 2021 (Id.). Plaintiffs do not allege that either protest was

canceled or that they refrained from any activity because of the Act. (See Doc. 5).

       Plaintiffs initiated this action on April 21, 2021. (Doc. 1). 2 Their Amended

Complaint alleges that the Act is “unconstitutional facially and as-applied to the

planned, peaceful speech and expressive conduct of Plaintiffs, and any other



1   Plaintiffs repeatedly emphasize the peaceful nature of their demonstrations throughout the
    Amended Complaint. (See Doc. 5, ¶¶ 3, 29, 30, 35–39, 41–42, 47).
2   Plaintiffs filed an Amended Complaint on April 30, 2021. (Doc. 5).



                                               2
Case 6:21-cv-00698-PGB-DCI Document 48 Filed 08/20/21 Page 3 of 13 PageID 399




persons subject to these laws.” (Doc. 5, ¶ 55). Specifically, Plaintiffs argue that the

Act targets protected speech under the First Amendment, employs vague and

overbroad definitions, and retaliates against protesters through excessive bail and

fines. (Id. ¶¶ 6, 22–23). Plaintiffs further allege that they fear prosecution and

imposition of civil liability under the Act—notwithstanding their intent to protest

peacefully. (Id. ¶ 38, 40).

      Defendants now move to dismiss. (Docs. 25, 32, 33).

II.   STANDARD OF REVIEW

      Under Article III of the United States Constitution, federal judicial power is

limited to the resolution of “cases” or “controversies.” U.S. CONST. art. III, § 2.

Thus, “[l]itigants must show that their claim presents the court with a case or

controversy under the Constitution and meets the ‘irreducible constitutional

minimum of standing.’” Resnick v. AvMed, Inc., 693 F.3d 1317, 1323 (11th Cir.

2012) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)). Courts

must ensure that Article III standing exists “at the outset of the litigation.” Friends

of the Earth, Inc. v. Laidlaw Envt’l Servs. (TOC), Inc., 528 U.S. 167, 180 (2000).

      The plaintiff bears the burden of proving standing, which requires a three-

part showing: (1) the plaintiff must have suffered an injury-in-fact; (2) the

plaintiff’s injury must be fairly traceable to the actions of the defendant; and (3)

the relief requested must redress the plaintiff’s injury. Allen v. Wright, 468 U.S.

737, 751 (1984) (reviewing the Supreme Court’s standing jurisprudence),




                                          3
Case 6:21-cv-00698-PGB-DCI Document 48 Filed 08/20/21 Page 4 of 13 PageID 400




abrogated on other grounds by Lexmark Int’l, Inc. v. Static Control Components,

Inc., 572 U.S 118 (2014).

      To establish injury-in-fact, the plaintiff must demonstrate that he holds “a

legally cognizable interest that has been or is imminently at risk of being invaded.”

Mulhall v. UNITE HERE Local 355, 618 F.3d 1279, 1286 (11th Cir. 2010). At the

pleading stage, this requirement is not particularly onerous and will be satisfied by

“general factual allegations of injury resulting from [Defendant’s] conduct.” Lujan,

504 U.S. at 561. However, such injury must be “certainly impending to constitute

injury in fact” and “‘[a]llegations of possible future injury’ are not sufficient.”

Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013) (quoting Whitmore v.

Arkansas, 495 U.S. 149, 158 (1990)).

      “The injury requirement is most loosely applied—particularly in terms of

how directly the injury must result from the challenged governmental action—

where First Amendment rights are involved, because of the fear that free speech

will be chilled even before the law, regulation, or policy is enforced.” Hallandale

Pro. Fire Fighters Local 2238 v. City of Hallandale, 922 F.2d 756, 760 (11th Cir.

1991). “[Courts] will not force a plaintiff to choose between intentionally violating

a law to gain access to judicial review and foregoing what he or she believes to be

constitutionally protected activity in order to avoid criminal prosecution.” White's

Place, Inc. v. Glover, 222 F.3d 1327, 1329 (11th Cir. 2000). “But even in a First

Amendment context the injury to the plaintiff requirement cannot be

ignored.” Hallandale, 922 F.2d at 760.



                                         4
Case 6:21-cv-00698-PGB-DCI Document 48 Filed 08/20/21 Page 5 of 13 PageID 401




III.   DISCUSSION

       Defendants challenge Plaintiffs’ ability to satisfy each prong of the standing

test. The Court finds that Plaintiffs fail to demonstrate an injury-in-fact, so the

Amended Complaint is due to be dismissed. 3

       Plaintiffs do not allege that the Act has already been applied against them,

but rather argue that the Act “creates a perpetual threat of liability.” (Doc. 5, p. 28).

Threatened enforcement of a statute can create an Article III standing. See Susan

B. Anthony List v. Dreihaus, 573 U.S. 149, 158 (2014). “[A]n actual injury can exist

when the plaintiff is chilled from exercising her right to free expression or forgoes

expression in order to avoid enforcement consequences.” Wilson v. State Bar of

Ga., 132 F.3d 1422, 1428 (11th Cir. 1998). In such cases, the injury is self-

censorship. See ACLU v. The Fla. Bar, 999 F.2d 1486, 1492 (11th Cir. 1993).

       That said, the threat of enforcement must be “sufficiently imminent.” Susan

B. Anthony List, 573 U.S. at 158. “[P]ersons having no fears of state prosecution[,]

except those that are imaginary or speculative, are not to be accepted as

appropriate plaintiffs.” Younger v. Harris, 401 U.S. 37, 42 (1971). “A party's

subjective fear that she may be prosecuted for engaging in expressive activity will

not be held to constitute an injury for standing purposes unless that fear is

objectively reasonable.” Wilson, 132 F.3d at 1428; see also Laird v. Tatum, 408

U.S. 1, 13–14 (1972) (“Allegations of a subjective ‘chill’ are not an adequate




3   The Court need not consider the other two prongs.



                                              5
Case 6:21-cv-00698-PGB-DCI Document 48 Filed 08/20/21 Page 6 of 13 PageID 402




substitute for a claim of specific present objective harm or a threat of specific future

harm.”).

       Thus, “[i]n order for a plaintiff alleging that his speech was chilled to have

standing, he or she must show that either (1) he was threatened with prosecution;

(2) prosecution is likely; or (3) there is a credible threat of prosecution.” Pittman

v. Cole, 267 F.3d 1269, 1283–84 (11th Cir. 2001); Babbitt v. United Farm Workers

Nat’l Union, 442 U.S. 289, 298–99 (“When plaintiffs do not claim that they have

ever been threatened with prosecution, that a prosecution is likely, or even that a

prosecution is remotely possible, they do not allege a dispute susceptible to

resolution by a federal court.”).

       The most recent Supreme Court case on the issue is Susan B. Anthony List

v. Dreihaus. The Court found a credible threat of enforcement after considering:

(1) whether the petitioners intended to engage in a course of conduct arguably

affected with a constitutional interest; (2) whether the petitioners’ conduct was

“arguably. . . proscribed by [the] statute” they wished to challenge; and (3) whether

there was a threat of future enforcement. 573 U.S. at 161—64. To better understand

the contours of the Susan B. Anthony List standard, it is instructive to review the

cases relied upon by the Court to reach its holding. 4

       First, in Steffel v. Thompson, a police officer threatened to arrest the

petitioner and a companion for criminal trespass while they were distributing


4   In each of these cases, the Court relied on the same three factors to evaluate the credibility of
    an enforcement threat. However, because these cases precede Susan B. Anthony List, they do
    not apply the three-factor inquiry quite as neatly.



                                                 6
Case 6:21-cv-00698-PGB-DCI Document 48 Filed 08/20/21 Page 7 of 13 PageID 403




handbills protesting the Vietnam War. 415 U.S. 452, 455 (1974). The petitioner left

the scene to avoid arrest while his companion remained and was arrested for

trespass. Id. at 455–56. The petitioner challenged the statute and, importantly,

alleged that he “desired to return to the shopping center to distribute handbills,

[but] he had not done so because of his concern that he, too, would be arrested.”

Id.

      The Steffel Court ruled that the petitioner alleged a credible threat of

enforcement because: (1) he alleged that he intended to continue handbilling—an

activity he argued was constitutionally protected; (2) his desired activity was

arguably proscribed by the criminal trespass statute he sought to challenge; and

(3) his companion’s prosecution showed that his “concern with arrest” was not

“chimerical.” Id. at 459.

      Next, in Babbitt v. United Farm Workers, the challenged statute made it an

unfair labor practice to encourage consumer boycotts “by the use of dishonest,

untruthful and deceptive publicity.” 442 U.S. at 301. The law also allowed criminal

penalties for “[a]ny person . . . who violates any provision [of the statute].” Id. at

302. Therefore, the appellees argued that the law unconstitutionally “penalize[d]

inaccuracies inadvertently uttered in the course of consumer appeals.” Id.

      The Babbitt Court found pre-enforcement standing because: (1) the

appellees intended to continue engaging in consumer publicity campaigns—and

argued that this was constitutionally protected speech; (2) “erroneous statement[s]

[are] inevitable in free debate”; and (3) “the State ha[d] not disavowed any



                                          7
Case 6:21-cv-00698-PGB-DCI Document 48 Filed 08/20/21 Page 8 of 13 PageID 404




intention of invoking the criminal penalty against unions.” Id. at 301–03.

Therefore, the Court held that “the positions of the parties [were] sufficiently

adverse with respect to the consumer publicity provision proscribing

misrepresentations to present a case or controversy within the jurisdiction of the

District Court.” Id. at 302.

       The Court found standing again in Virginia v. Am. Booksellers Ass’n., 484

U.S. 383 (1988). There, several booksellers’ organizations challenged a statute

making it unlawful to “knowingly display for commercial purpose in a manner

whereby juveniles may examine and peruse visual or written material that depicts

sexually explicit nudity, sexual conduct or sadomasochistic abuse and which is

harmful to juveniles.” Id. at 386 (internal quotations omitted). The plaintiffs

produced sixteen general-subject books that they believed would violate the statute

if it was enforced. Id. at 390–91.

       The Booksellers Court was “not troubled by the pre-enforcement nature of

the suit” because: (1) the plaintiffs either lost the right to display the books or

would have faced criminal prosecution, and further, their customers would have

been forced to “refrain from constitutionally protected speech or expression;” 5 (2)

the plaintiffs were able to present specific books that fell within the ambit of the

statute; and (3) “the State did not suggest that the statute would not be enforced. .



5   The Court noted the special First Amendment rule that allows a plaintiff to challenge a law on
    behalf of third parties where the existence of the statute may cause them to refrain from
    constitutionally accepted speech. Id. at 392–93; see also Sec’y of State of Md. v. J.H. Munson
    Co., 467 U.S. 947, 956–57 (1984).



                                                8
Case 6:21-cv-00698-PGB-DCI Document 48 Filed 08/20/21 Page 9 of 13 PageID 405




. [so] plaintiffs ha[d] alleged an actual and well-founded fear that the law [would]

be enforced against them.” Id. at 392–93.

      In Holder v. Humanitarian Law Project, 561 U.S. 1 (2010), the Court yet

again found that a pre-enforcement challenge was justiciable. There, the plaintiffs

challenged a statute that criminalized “knowingly provid[ing] material support or

resources to a foreign terrorist organization.” Id. at 8. The plaintiffs alleged past

support and an intent to continue supporting designated terrorist organizations in

the future.

      The Court held that the plaintiffs had standing because: (1) the provision of

support was arguably protected speech; (2) the support the plaintiffs planned to

provide would violate the statute; and (3) the Government had prosecuted 150

persons under the statute and declined to disavow future prosecution of the

plaintiffs if they resumed their support. Id. at 15–16.

      Finally, in Susan B. Anthony List, the Court found standing once more. 573

U.S. at 161. There, an anti-abortion organization challenged a statute that

prohibited “false statements [made] during the course of a political campaign.” Id.

at 152. The Ohio Elections Commission (“OEC”) found probable cause to

investigate the petitioners for falsely stating that a congressmember had voted for

“taxpayer-funded abortion.” Id. at 162. However, the OEC never reached a final

determination on the merits—and, therefore, never enforced the statute against




                                          9
Case 6:21-cv-00698-PGB-DCI Document 48 Filed 08/20/21 Page 10 of 13 PageID 406




 the petitioners. Id. 6 Nonetheless, the petitioners challenged the statute’s

 constitutionality because they planned to make similar false statements in future

 election cycles. Id. at 155.

        The Court found standing because: (1) “the petitioners’ intended future

 conduct concern[ed] political speech, [which] is certainly ‘affected with a

 constitutional interest’”; (2) the statute swept broadly enough to cover the

 petitioners’ false statements about taxpayer-funded abortion; and (3) the threat of

 future enforcement was “obviously” substantial because the petitioners had

 already been the subject of an OEC complaint for similar conduct. Id. at 161–64.

        Having outlined the relevant analysis, this Court now returns to the case at

 hand. Here, Plaintiffs fail to satisfy the three-part standard laid out in Susan B.

 Anthony List. In particular, they do not allege any intended conduct that is

 “arguably proscribed” by the Act. According to Plaintiffs, they engage in peaceful

 protests and counsel others to do the same. (Doc. 5, ¶ 35). They make no argument

 that this conduct is proscribed. On the contrary, the Statute explicitly allows for

 peaceful protests. FLA. STAT. § 870.01(7) (“This section does not prohibit

 constitutionally protected activity such as a peaceful protest.”).

        Notwithstanding Plaintiffs’ repeated emphasis that they have “no intent to

 incite a riot or promote force” (Doc. 5, ¶¶ 34, 36, 39, 40, 53), they argue that the

 Act “threatens to impose liability . . . regardless of their intent to incite violence”


 6   The congressmember targeted by the petitioners lost his election and withdrew his complaint.
     Id.




                                               10
Case 6:21-cv-00698-PGB-DCI Document 48 Filed 08/20/21 Page 11 of 13 PageID 407




 (Id. ¶ 21). This is not a reasonable interpretation of the Statute. Section 870.01(2)

 explains that “[a] person commits a riot if he or she willfully participates in a

 violent public disturbance involving an assembly of three or more persons, acting

 with a common intent to assist each other in violent and disorderly conduct.” FLA.

 STAT. § 870.01(2) (emphasis added). Likewise, “[a] person commits inciting a riot

 if he or she willfully incites another person to participate in a riot, resulting in a

 riot or imminent danger of a riot.” Id. § 870.01(4) (emphasis added).

         Although “[n]othing in [the Supreme Court’s] decisions requires a plaintiff

 who wishes to challenge the constitutionality of a law to confess that he will in fact

 violate that law,” he must identify conduct that could at least arguably violate the

 law. Susan B. Anthony List, 573 U.S. at 163; see, e.g., American Booksellers, 484

 U.S. at 390–91 (“The booksellers . . . testified that the law might apply to as much

 as one half of their inventory.”). In this case, Plaintiffs’ persistent disavowal of an

 intent to cause violence prevents them from falling within the ambit of a Statute

 with an express intent requirement. 7 Therefore, they have not identified any

 protected conduct or speech that is arguably proscribed by the Statute.

        The flaw in Plaintiffs’ reasoning is subtle—they do not argue that the Statute

 itself improperly penalizes protected speech, but that the Statute will be




 7   The Susan B. Anthony List petitioners also disavowed an intent to violate the statute, but that
     case is distinguishable. The petitioners insisted that their anti-abortion statements were
     truthful, but the Court explained that their subjective beliefs were irrelevant to whether the
     statements were arguably untrue—and therefore arguably proscribed by the statute. This line
     of reasoning is inapposite here. Plaintiffs’ subjective intent is the whole ball of wax. Conduct
     is either intentional or it is not.



                                                 11
Case 6:21-cv-00698-PGB-DCI Document 48 Filed 08/20/21 Page 12 of 13 PageID 408




 improperly applied to penalize protected speech. They argue that the Statute

 “increases opportunities for selective enforcement and selective prosecution based

 on hostility toward unpopular views, like Black Lives Matter.” (Doc. 41, p. 18). The

 Court agrees that this outcome is possible—if not probable. 8 But the potential for

 viewpoint-based application of a facially neutral law cannot be litigated ex ante.

 Selective enforcement against disfavored speakers “would of course be

 unconstitutional, but [the Supreme Court] think[s] that this abuse must be dealt

 with if and when a pattern of unlawful favoritism appears.” Thomas v. Chicago

 Park Dist., 534 U.S. 316, 325 (2002).

        In sum, the Amended Complaint does not allege a credible threat of

 prosecution for “encouraging and advising peaceful demonstrations.” (Doc. 5, ¶

 42). Therefore, Plaintiffs have not alleged an objectively reasonable fear that the

 Statute will be enforced against them. Their subjective chill is “insufficient to

 sustain the burden that Article III imposes.” Wilson, 132 F.3d at 1428. 9




 8   Cf. Li Zhou & Kainaz Amaria, These Photos Capture the Stark Contrast in Police Response to
     the George Floyd Protests and the Anti-Lockdown Protests, VOX (May 27, 2020),
     https://www.vox.com/2020/5/27/21271811/george-floyd-protests-minneapolis-lockdown-
     protests.

 9   The Court also notes that Plaintiffs do not actually allege that their speech has in fact been
     chilled. They allege that they “organized, encouraged, and funded peaceful demonstrations
     and expressions of free speech set to take place on April 24th, 2021 [i.e., before filing the
     Amended Complaint]. Furthermore, Plaintiffs plan to organize, encourage and fund future
     demonstrations, specifically a demonstration planned on May 15th, 2021.” (Doc. 5, ¶ 61).
     There are no allegations that either demonstration was canceled, changed, or otherwise chilled
     due to fear of prosecution.




                                                12
Case 6:21-cv-00698-PGB-DCI Document 48 Filed 08/20/21 Page 13 of 13 PageID 409




         As a final note, the Court pauses to emphasize that its holding is limited to

 the extremely narrow issue of whether these particular Plaintiffs have standing to

 sue in this particular case. The Statute could very well be applied in an

 unconstitutional manner and have an unconstitutional chilling effect on speech.

 Indeed, it seems clear to the Court that Defendants would consider the suppression

 of anti-police brutality protests—violent or otherwise—a feature, not a bug. 10                    11


 Nonetheless, federal courts do not sit as super-legislatures with the power to

 invalidate reckless and partisan policies. Rather, we resolve cases or controversies,

 and Plaintiffs here have not presented one.

 IV.     Conclusion

         For these reasons, Defendants’ Motions to Dismiss (Docs. 25, 32, 33) are

 GRANTED. Plaintiffs’ Amended Complaint is DISMISSED WITHOUT

 PREJUDICE.

         DONE AND ORDERED in Orlando, Florida on August 20, 2021.




 10   Governor DeSantis explicitly characterized the Statute as “pro-law enforcement.” Paul
      LeBlanc, Florida Governor Signs Controversial ‘Pro-Law Enforcement’ Law Cracking Down
      on Riots, CNN (Apr. 19, 2021), https://www.cnn.com/2021/04/19/politics/ron-desantis-
      signs-combating-public-disorder-act/index.html.
 11   On the other hand, it is also possible that the Statute’s passage was merely political theater
      with no practical consequences beyond virtue-signaling to Defendants’ base voters. As
      Plaintiffs note, “the conduct barred by the [Statute] is already proscribed by laws currently on
      the books of the [S]tate of Florida.” (Doc. 5, ¶ 42).



                                                  13
